Citation Nr: 0117486	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for cause of death 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1944 to February 1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
the record reveals that a claim for accrued benefits was 
denied by the regional office (RO) in February 2000, and that 
the appellant filed a notice of disagreement with this 
decision in March 2000.  Consequently, this issue has been 
added to the issues for current appellate review.  Although 
the Board further observes that a subsequent statement of the 
case and subsequent supplemental statement of the case do not 
address the issue of entitlement to accrued benefits, the 
Board finds that since the veteran had been in receipt of a 
100 percent schedular rating for more than two years at the 
time of his death, appellant is clearly not entitled to such 
benefits as a matter of law, and the remand of this issue for 
the sole purpose of the issuance of a more specific statement 
of the case would be an unnecessary waste of appellate 
resources and is therefore not warranted.  The Board further 
notes that following the appellant's notice of disagreement 
in March 2000, neither she nor her representative made 
further reference to this issue or requested a statement of 
the case as to this issue.

The Board further notes that in view of the Board's decision 
to grant service connection for the cause of the veteran's 
death under the provisions of 38 C.F.R. § 3.312, the issues 
of entitlement to compensation for cause of death under 
38 U.S.C.A. § 1151 and 38 U.S.C.A. § 1318 have been rendered 
moot, and are therefore subject to dismissal as noted below.


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
death as myocardial infarction, an underlying cause as 
cardiogenic shock, and another significant contributing cause 
as hypoxic encephalopathy. 

2.  The cardiovascular disease implicated in the veteran's 
death was etiologically related to his service-connected left 
above knee amputation.

3.  The death of the veteran was causally related to service-
connected disability.

4.  At the time of his death in May 1999, the veteran had 
been in receipt of a total disability rating for his service-
connected disabilities for more than two years, and there are 
no accrued benefits payable to the appellant.

5.  There is no longer a controversy regarding the benefit 
sought as to the issues of entitlement to compensation for 
cause of death under 38 U.S.C.A. § 1151 and 38 U.S.C.A. 
§ 1318, as the Board decision's to grant service connection 
for the cause of the veteran's death under the provisions of 
38 C.F.R. § 3.312 resolves those issues; despite this, the 
Board is still required to provide reasons and bases for its 
determination.  ZP v. Brown, 8 Vet. App. 303 (1995).


CONCLUSIONS OF LAW

1.  A disability incurred in service contributed 
substantially to cause death. 38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.310(b), 3.312 (2000).

2.  The requirements for payment of accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  There is no longer an issue of fact or law before the 
Board pertaining to claims for compensation for cause of 
death under 38 U.S.C.A. § 1151 and 38 U.S.C.A. § 1318.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 1991); 38 C.F.R. 
§ 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death under the Provisions of 38 C.F.R. § 3.312

Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines of the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA).  There is no indication that 
there are any outstanding relevant documents or records from 
any source that are not already of record, the appellant has 
clearly been placed on notice of the law and evidence 
pertinent to the issues on appeal, and remand for further 
notice of this information would be both redundant and an 
unnecessary waste of appellate time and resources.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Department of Veterans Affairs (VA) hospital records for the 
period of June to November 1996 reflect that the veteran 
underwent an above the left knee amputation in June 1996.  

A VA physician's statement from June 1996 reflects that the 
veteran had a primary cardiovascular disorder prior to his 
above the left knee amputation and that sepsis temporarily 
aggravated his cardiovascular disorder.  While the physician 
indicated that he believed that the condition would revert to 
its presepsis state following the resolution of the sepsis, 
the examiner went on to comment that the veteran's 
cardiovascular condition may be chronically aggravated due to 
his loss of ability to exercise and to modify his risk factor 
for coronary artery disease.

April 1997 records from N. C. R. Hospital reflect that the 
veteran reported increased complaints of chest pain since the 
first of the year.  The assessment included chest pain on 
exertion and angina pectoris reportedly going on since 
Christmas almost on a daily basis.

VA operative records from May 1997 indicate that the veteran 
had been referred with complaints of increasing chest pain 
and dyspnea on exertion.  Evaluation revealed severe 
occlusive disease, and the veteran underwent coronary artery 
bypass graft times four vessels.

At a personal hearing in June 1997, the veteran testified 
that he experienced increased episodes of chest pain 
following his amputation in June 1996 (transcript (T.) at pp. 
5-6).

August 1998 private records from N. M. Clinic indicate that 
the veteran appeared to be having significant symptoms of 
congestive heart failure, possibly on the basis of ischemia.

A May 1999 private hospital death summary from N. C. R. 
Hospital reflects an admitting diagnosis of coronary artery 
disease with myocardial infarction.  The discharge diagnosis 
and cause of the veteran's death was indicated as acute 
myocardial infarction and hypoxic encephalopathy.

The death certificate indicates the immediate cause of death 
as myocardial infarction, an underlying cause as cardiogenic 
shock, and another significant contributing cause as hypoxic 
encephalopathy.

The appellant filed her original claim for benefits arising 
out of the veteran's death in June 1999, and the daughter of 
the appellant submitted a statement in support of the 
appellant's claim in December 1999.

A January 2000 VA physician's statement notes that the 
veteran had multiple risk factors for cardiovascular disease 
including hypertension, hypertensive heart disease, 
hyperlipidemia, a history of myocardial infarction, diabetes, 
obesity and a history of tobacco abuse, and that it was the 
opinion of the physician that there was no evidence of 
cardiovascular complications following knee surgery in 1996.  
The physician further opined that it was very unlikely that 
the progressive deterioration of cardiovascular disease was 
related to the veteran's knee surgery.  

At the time of the veteran's death, service connection was in 
effect for low back injury with fracture of the first and 
fifth lumbar vertebra, rated as 60 percent disabling from 
August 1987; for left total knee arthroplasty with above the 
knee amputation, rated as 100 percent disabling from March 
1995 and June 1996, and as 30 percent disabling from January 
1997; residuals of left septal deviation, rated as 10 percent 
disabling from June 1990; pleural cavity injury with right 
hemothorax, pneumonia, and restrictive lung disease, rated 20 
percent disabling from June 1990; laceration of the scalp, 
rated as noncompensable from June 1990; and fracture of the 
right 8th and 9th ribs, rated as noncompensable from June 
1990.  

The combined rating for the veteran's service-connected 
disabilities was 100 percent, from March 1995 and June 1996, 
and the veteran was in receipt of a total disability rating 
based on individual unemployability from June 1990 to March 
1995, and from January 1997.  At the time of the veteran's 
death, the veteran had pending claims for service connection 
for cardiovascular disease as secondary to left knee 
arthroplasty with above the knee amputation and residuals of 
pleural cavity injury with right hemothorax, pneumonia, and 
restrictive lung disease.

The veteran's claims for service connection for 
cardiovascular disease as secondary to service-connected 
disability had been remanded by the Board for further 
evidentiary development in November 1998.


Analysis

The appellant contends, in essence, that impairment 
associated with the veteran's service-connected disabilities 
brought about the cardiovascular condition which was a factor 
in his death and that, therefore, service connection for the 
cause of the veteran's death is warranted.  In this regard, 
however, there is clinical evidence of record that does not 
find any etiological relationship between the veteran's 
cardiovascular condition and his service-connected knee 
disability.  Further, the veteran's coronary artery disease 
was initially shown many years after the veteran's separation 
from service, which precludes any notion of according service 
connection for such disease on a presumptive basis.  See 38 
U.S.C.A. §§ 1110, 1131, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

At the same time, however, the Board is cognizant of the 
provisions of 38 C.F.R. § 3.310(b), which establish a 
presumption of a causal relationship between ischemic or 
other cardiovascular disease and impairment associated with 
service-connected above the knee amputation.  In view of the 
fact that the veteran was service-connected for left above 
the knee amputation, such condition, pursuant to the above-
cited provisions of 38 C.F.R. § 3.310(b), is presumed to have 
brought about the coronary artery disease which, in turn, is 
clearly implicated in the cardiovascular complications listed 
on the death certificate as being causally related to the 
veteran's death.  

Since the veteran's cardiovascular disease predated his above 
the knee amputation and a June 1996 VA medical opinion at 
least in part did not find that the veteran's cardiovascular 
disease was significantly aggravated by the amputation, in 
November 1998, the Board remanded the veteran's claim for 
service connection for cardiovascular disease as secondary to 
his above the left knee amputation for further development, 
and the record reflects a January 2000 opinion which does not 
find a relationship between the veteran's cardiovascular 
disease and his left knee surgery.  

However, the Board notes that in the earlier June 1996 
statement, a VA physician did opine that the veteran's 
cardiovascular condition may be chronically aggravated due to 
his loss of ability to exercise and to modify his risk factor 
for coronary artery disease, and private medical records from 
April 1997 reflect that the veteran complained of increased 
chest pain on exertion since Christmas of 1996.  Thus, in 
view of the provisions of 38 C.F.R. § 3.310(b), and resolving 
reasonable doubt in the appellant's favor, the Board finds 
that the veteran's death must be seen as having been 
associated with a service-connected disability (left above 
the knee amputation).  Therefore, service connection for the 
cause of the veteran's death is granted.  38 U.S.C.A. §§ 
1310, 5107; 38 C.F.R. §§ 3.310(b), 3.312.


II.  Entitlement to Accrued Benefits

Background

The veteran was in receipt of VA benefits based on a combined 
100 percent disability from March 1995 and June 1996, and was 
in receipt of a total disability rating based on individual 
unemployability from August 1990, and from January 1997.  
Thus, at the time of the veteran's death, while the veteran 
did have a pending claim which sought service connection for 
a cardiovascular disorder as secondary to service-connected 
disability, he had already been in receipt of the maximum 
rating available for a period of more than two years.  

The appellant's June 1999 claim included a claim for accrued 
benefits.  She was advised by a RO letter of February 2000 
that there were no accrued benefits payable at the time of 
the veteran's death, and the appellant filed a notice of 
disagreement with this decision in March 2000.

At the time of the death of a veteran any accrued benefits 
are payable to the veteran's spouse, children (in equal 
shares), or dependent parents (in equal shares).  38 U.S.C.A. 
§ 5121(a)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.1000(a)(1) (2000).  Accrued benefits are defined as 
periodic monetary benefits to which an individual was 
entitled at death based on evidence in the file at death and 
due and unpaid for a period not to exceed two years prior to 
the last date of entitlement (the veteran's death).  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The Court has held that where the law is dispositive of a 
claim, it should be denied or the appeal terminated because 
of the lack of legal merit or entitlement under the law.  
Sabonis v. Brown, supra.  Consequently, if the statutory 
requirements for an award of accrued benefits were not met, 
the appellant's claim would have to be denied by operation of 
law.


Analysis

Initially, the Board notes that a decision as to whether the 
claim has been developed under the VCAA is not necessary, as 
there is no dispute as to the evidence, but only to the law 
and its meaning, and the VCAA is not applicable in such a 
situation.  See Sabonis.  The relevant facts in this case are 
not in dispute.  The veteran was entitled to and was paid VA 
compensation at the 100 percent rate for more than two years 
prior to his death in May 1999.  

There is no legal merit to any contention that any additional 
benefits should be paid for the two years prior to the 
veteran's death.  Further, no cogent legal argument has been 
offered as to why such benefits should be paid.  As set out 
above, accrued benefits are limited to the two years 
preceding death, and the record shows that veteran had been 
paid all compensation due him at the 100 percent rate during 
the two-year period immediately prior to his death.  Thus, no 
benefits were due and unpaid for the 2-year period prior to 
his death.  Accordingly, as the veteran was paid all that was 
due to him during the relevant time period, there are no 
unpaid monetary benefits to which the appellant is entitled.  
As a matter of law, the appellant is not entitled to any 
compensation benefits due to the veteran and unpaid for any 
period of time during the two years preceding his death.

Under Sabonis, where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
lack of legal merit or entitlement under the law.  The 
appellant in this case has failed to allege facts that meet 
the criteria set forth in the law or regulations and, 
accordingly, her claim must be denied.


III.  Entitlement to Compensation for Cause of Death under 
the Provisions of 38 U.S.C.A. § 1151 and 38 U.S.C.A. § 1318

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.


Analysis

Earlier in this decision the Board granted entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 C.F.R. § 3.312. 

The above determination in essence has rendered moot the 
remaining issues of entitlement to compensation for cause of 
death under the provisions of 38 U.S.C.A. § 1151 and 
38 U.S.C.A. § 1318.  However, as noted previously in this 
decision, the Board must provide reasons and bases to support 
this disposition.

In essence, with the grant of service connection for cause of 
the veteran's death under the provisions of 38 C.F.R. 
§ 3.312, the appellant is now entitled to the receipt of the 
same benefits to which she would be entitled pursuant to 
either 38 U.S.C.A. § 1151 or 38 U.S.C.A. § 1318.  The record 
contains no indication that a favorable action under 
38 U.S.C.A. § 1151 or 38 U.S.C.A. § 1318 would establish 
basic entitlement superior to the basic entitlement arising 
by virtue of the favorable grant under 38 C.F.R. § 3.312 as 
to any other benefit provided by law.

Having resolved the veteran's claim in her favor under the 
provisions of 38 C.F.R. § 3.312, there is no longer a 
question or controversy remaining with respect to entitlement 
to compensation for cause of death under 38 U.S.C.A. § 1151 
or 38 U.S.C.A. § 1318.  No greater benefit could be provided, 
nor are any exceptions to the mootness doctrine present.  
Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. 
Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 
Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 
38 C.F.R. § 20.101.


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.312, is 
granted.

Entitlement to accrued benefits is denied.

The appeal for entitlement to compensation for cause of death 
under the provisions of 38 U.S.C.A. § 1151 and 38 U.S.C.A. 
§ 1318, is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

